
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 730
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2012
			Mr. Smith of New
			 Jersey submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Urging the Government of Ukraine to ensure
		  free and fair parliamentary elections on October 28, 2012, by adhering to
		  democratic standards, establishing a transparent electoral process and
		  releasing opposition leaders sentenced on politically motivated
		  grounds.
	
	
		Whereas Ukraine’s independence and future democratic
			 evolution is of vital importance to the Euro-Atlantic community;
		Whereas, since the restoration of Ukraine’s independence
			 21 years ago, the United States and Ukraine have maintained a strong
			 relationship, as evidenced by the United States-Ukraine Charter on Strategic
			 Partnership and Ukraine has played a vital, active, and constructive role in
			 enhancing global security;
		Whereas Ukraine stands at a critical juncture in its
			 development to a more fully democratic country, and the parliamentary elections
			 on October 28, 2012, will play a highly significant role in demonstrating the
			 seriousness of the Ukrainian authorities’ commitment to democracy and respect
			 for human rights and the rule of law;
		Whereas, since Viktor Yanukovych became President of
			 Ukraine in February 2010, Ukraine has seen serious setbacks to its democratic
			 development, including the concentration of power in the hands of the president
			 and his Party of Regions;
		Whereas the Yanukovych administration has engaged in the
			 abusive practice of selective justice, targeting leading opposition political
			 figures for prosecution;
		Whereas the most stark manifestation of Ukraine’s
			 democratic backsliding has been the politically motivated prosecution and
			 imprisonment of former Prime Minister and opposition leader Yulia Tymoshenko,
			 former Interior Minister and opposition leader Yuri Lutsenko, and former acting
			 Defense Minister Valery Ivashchenko;
		Whereas Ms. Tymoshenko and other imprisoned senior former
			 government officials have been denied access to proper medical care;
		Whereas, since Ms. Tymoshenko’s imprisonment, the
			 Prosecutor General has reopened additional highly questionable, politically
			 motivated cases against her, some of which were previously closed and reported
			 to be sealed under a 10-year statute of limitations;
		Whereas the continued imprisonment and prohibition from
			 participation in the October parliamentary elections of Ms. Tymoshenko and Mr.
			 Lutsenko makes it impossible for the international community to assess these
			 elections as having fully met international democratic standards;
		Whereas according to the Department of State’s 2011
			 Country Report on Human Rights Practices, serious and salient human rights
			 problems in Ukraine include the Government of Ukraine’s measures to limit
			 freedom of peaceful assembly, increased government pressure on independent
			 media outlets and nongovernmental organizations (NGOs), and pervasive
			 corruption in all branches of government, all of which could have a detrimental
			 impact on the upcoming election process;
		Whereas the Freedom in the World Indexes for 2011 and 2012
			 prepared by Freedom House have downgraded Ukraine’s rating from
			 Free to a Partly Free country under conditions
			 created by the current government;
		Whereas Ukraine’s past 4 national elections, 2
			 presidential and 2 parliamentary, received positive assessments from the
			 Organization for Security and Cooperation in Europe (OSCE)-led international
			 observation missions;
		Whereas the October 2010 nationwide local elections, in
			 contrast, fell short of democratic standards, according to credible domestic
			 and international observers;
		Whereas the Government of Ukraine can restore some measure
			 of credibility by impartially administering the elections, allowing the
			 campaign environment in which candidates, campaign activists, and observers can
			 operate free from harassment and intimidation, ensuring the transparent and
			 equitable formation of territorial and precinct election commissions, and
			 respecting and adhering to the legal framework for the election;
		Whereas Ukraine will assume the leadership of the OSCE as
			 the Chair-in-Office for 2013 and can expect closer scrutiny of its OSCE
			 commitments; and
		Whereas the Government of Ukraine can demonstrate its
			 commitment to democracy by conducting a free, fair, and transparent
			 parliamentary election process, as the quality of this process will determine
			 the course of the future relations between the United States and Ukraine: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)demands that President Yanukovych and the
			 Government of Ukraine cease selective prosecutions, free Mrs. Tymoshenko and
			 the other senior officials of the previous government currently in detention,
			 and restore their full political and civil rights;
			(2)urges the
			 Government of Ukraine to ensure full respect of the legal and human rights of
			 all prisoners sentenced on politically motivated grounds, including the right
			 to medical care, in line with international standards;
			(3)calls for denying United States visas to
			 Ukrainian officials involved in serious human rights abuses, anti-democratic
			 actions, or corruption that undermines or injures democratic institutions in
			 Ukraine, including officials responsible for and participating in the selective
			 prosecution and persecution of political opponents;
			(4)urges the Government of Ukraine to meet its
			 commitments on free and fair elections, as delineated in the 1990 Copenhagen
			 Document of the Organization for Security and Cooperation in Europe (OSCE),
			 with respect to the entire campaign process, including formation of election
			 commissions, nomination of candidates, campaign, voting, count, tabulation, and
			 processing of election challenges and complaints;
			(5)urges the
			 Ukrainian authorities to ensure—
				(A)the full
			 transparency of election procedures before, during, and after the 2012
			 parliamentary elections;
				(B)free access for
			 domestic and international election observers;
				(C)balanced and fair
			 representation on all election commissions;
				(D)unimpeded access
			 by all parties and candidates to print, radio, television, and Internet media
			 on a non-discriminatory basis; and
				(E)the freedom of
			 candidates, members of opposition parties, and independent media organizations
			 from intimidation or harassment by government officials at all levels;
				(6)urges that the
			 courts of Ukraine address all election-related complaints objectively and in
			 timely fashion;
			(7)encourages the
			 Government of Ukraine to take immediate measures to reverse the current
			 anti-democratic course and display exemplary conduct as the incoming 2013 OSCE
			 Chair-in-Office by adhering to its OSCE commitments, especially in the areas of
			 human rights and fundamental freedoms, democracy, and the rule of law;
			(8)expresses its
			 continuing strong support for the efforts of Ukrainian citizens to establish
			 democracy based on the rule of law and respect for human rights; and
			(9)reaffirms its
			 ongoing support for Ukraine’s independence, sovereignty, and territorial
			 integrity, and assumption of Ukraine’s rightful place as a full member of the
			 international community of democracies.
			
